DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art JP 2007-197810 (JP '810).
JP '810 discloses a steel plate (p. 9 line 352) with a composition comprising (in mass%) C: 0.20-0.50%, Si: 0.1-1.0%, Mn: 0.1-2.0%, P: ≤0.02%, S: ≤0.02%, Cr: 0.1-3.0%, Ti: 0.2-1.0%, B: 0.0003-0.01%, Al: <0.08%, N: <0.01%, and a balance of Fe and impurities (see generally pages 4-7).  The plate of JP '810 has a microstructure that can be selected to be >90% martensite and a balance of retained austenite (p. 8 lines 311-314).  JP '810 additionally teaches that their plate has a number density of Ti carbide (TiC) precipitate having a size of 0.5 µm or more is 400 particles/mm2 or more (p. 7 lines 264-284); note additionally that the manufactured plate of JP '810 has a thickness of about 15mm (p. 9 line 352).
JP '810 does not disclose or suggest a prior austenite grain size at the mid-thickness of the abrasion-resistant steel plate is 80 µm or less a concentration [Mn] of Mn in mass% and a concentration [P] of P in mass% in a plate thickness central segregation area satisfy the following Expression (1): 0.04[Mn] + [P] <0.50 ...(1).
Therefore, JP '810 does not disclose or suggest the presently claimed invention.
Further, Applicant's amendments and remarks overcome the 35 U.S.C. 112(b) rejections of record.

	
Election/Restrictions
Claims 8-11 and 20 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7 October 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 8-20 have been rejoined and allowed.


CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                            

/Patricia L. Hailey/Primary Examiner, Art Unit 1732